11-2673-ag
         Wu v. Holder
                                                                                        BIA
                                                                                A094 046 297
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                PETER W. HALL,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       SHUIMEI WU,
14                Petitioner,
15
16                      v.                                      11-2673-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                Lee Ratner, Law Offices of Michael
24                                      Brown, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Jennifer Paisner Williams,
28                                      Senior Litigation Counsel; Lindsay
29                                      W. Zimliki, Trial Attorney, Office
30                                      of Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Shuimei Wu, a native and citizen of the

 6   People’s Republic of China, seeks review of a June 10, 2011,

 7   order of the BIA denying her motion to reopen.   In re

 8   Shuimei Wu, No. A094 046 297 (B.I.A. June 10, 2011).     We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   Although Wu’s motion to reopen was

14   timely, see 8 U.S.C. § 1229a(c)(7)(A), because she failed to

15   establish her prima facie eligibility for relief, the BIA

16   did not abuse its discretion in denying her motion.      See INS

17   v. Abudu, 485 U.S. 94, 104 (1988).

18       To establish prima facie eligibility for asylum, a

19   movant must demonstrate “a realistic chance that he will be

20   able to establish eligibility” during reopened proceedings.

21   Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005)

22   (internal quotations omitted); see Hongsheng Leng v.


                                   2
 1   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).   The BIA found

 2   that Wu had not demonstrated an objectively reasonable

 3   possibility that she would suffer persecution in China on

 4   account of her practice of Falun Gong in the United States,

 5   because the evidence she submitted to show that the Chinese

 6   government was aware of her practice, a sworn letter from

 7   her father and a Village Committee notice, was not entitled

 8   to any probative value.

 9       Wu argues that the BIA erred in declining to accord

10   probative weight to the village committee notice and the

11   letter from her father.   However, the weight afforded to an

12   alien’s evidence in immigration proceedings lies largely

13   within the discretion of the agency, particularly where, as

14   here, the affidavit was both vague and strikingly similar to

15   Wu’s own affidavit, and the Village Committee notice was

16   unsigned, did not identify a particular author, and was

17   unauthenticated.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

18   471 F.3d 315, 342 (2d Cir. 2006); see also Matter of H-L-H-

19   & Z-Y-Z-, 25 I. & N. Dec. 209, 214 & n.5 (BIA 2010).

20       Furthermore, as the BIA noted, neither the village

21   committee notice nor the letter from Wu’s father specified

22   the penalties to which Wu would be subject based on her


                                   3
 1   practice of Falun Gong.    As a result, even if they were

 2   accorded probative value, they were insufficient to

 3   establish that any harm Wu might suffer would rise to the

 4   level of persecution.     See Jian Hui Shao v. Mukasey, 546

 5   F.3d 138, 162 (2d Cir. 2008).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DENIED as moot.    Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17
18




                                     4